Citation Nr: 0526773	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-30 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right ankle injury, including traumatic arthritis, currently 
assigned a 10 percent evaluation.

2.  Entitlement to an increased rating for bilateral pes 
planus, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from September 1943 to March 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Newark, New 
Jersey, Regional Office (RO), which confirmed a 10 percent 
evaluation for bilateral pes planus and increased an 
evaluation for residuals of a right ankle injury, including 
traumatic arthritis, from noncompensable to 10 percent, 
effective July 31, 2002.

The Board will render a decision herein on the right ankle 
disability rating appellate issue.  The remaining appellate 
issue involving an increased rating for bilateral pes planus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's service-connected residuals of a right 
ankle injury are currently manifested by traumatic arthritis, 
painful motion, and tenderness.  Recent clinical evidence 
indicates that appellant has no less than 10 degrees' 
dorsiflexion and 35 degrees' plantar flexion, although with 
pain on motion and antalgic gait.  He utilizes a cane.  
Repetitive use was estimated to cause a 30 percent decrease 
in ankle/foot function.  

2.  There is no objective indication of right ankle 
instability, tibia/fibula fracture, or limitation of ankle 
motion that reasonably approximates ankylosis.




CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for an increased rating of 20 percent, but no 
more, for residuals of a right ankle injury, including 
traumatic arthritis, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7. 
4.10, 4.40, 4.45, 4.71a, Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq., (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA; 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159 
(2004)); and VAOPGCPREC 7- 2003 (Nov. 19, 2003).

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed with respect to the right ankle disability rating 
issue, particularly in light of the partial allowance of this 
issue by the Board's decision herein.  A comprehensive 
medical history and detailed findings with respect to the 
service-connected right ankle disability over the years are 
documented in the medical evidence.  Additionally, VA 
orthopedic examinations were conducted in November 2002 and 
May and October 2004, which are sufficiently detailed and 
comprehensive for rating appellant's right ankle disability 
and provide a clear picture of all relevant symptoms and 
findings.  Additionally, recent VA and private clinical 
records were obtained and associated with the claims folder.  
It does not appear that appellant has informed the VA of the 
existence of any additional, specific competent evidence that 
might prove to be material concerning said right ankle 
disability rating issue.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005)

It is apparent to the Board that the appellant was 
knowledgeable regarding the necessity of competent evidence 
that indicates the severity of the service-connected right 
ankle disability at issue.  See, in particular, the Statement 
of the Case and Supplemental Statements of the Case, which 
set out the applicable evidence, laws, regulations, and 
rating criteria, and the reasons for denial of said claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a service connection claim.  Assuming arguendo that a VCAA 
notice must also be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
disability rating claim, a November 2002 VCAA notice was 
provided in the instant case prior to the adverse 2003 rating 
decision in question.  Also, a March 2004 VCAA notice was 
subsequently provided.  Said VCAA notices specifically 
advised the appellant as to which party could or should 
obtain which evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Again, it is emphasized that the RO appropriately developed 
said appellate claim.  Consequently, the Board finds that, in 
the circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  See Bernard v. Brown, 4 Vet. App. 384 (1993); 38 
C.F.R. § 20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985); and Mayfield, 
supra.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
said appellate issue.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider the appellant's service-connected right 
ankle disability on appeal in the context of the total 
history of that disability, particularly as it affects the 
ordinary conditions of daily life, including employment, as 
required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and 
other applicable provisions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Appellant's service medical records reveal that in 1944, he 
slipped on stairs and fell, twisting his right ankle.  X-rays 
were negative and a severe right ankle sprain was diagnosed.  
On March 1946 service separation examination, it was noted 
that the right ankle was occasionally painful and swollen; 
and there was slight tenderness over the medial malleolus.  

On October 1950 VA examination, appellant complained of right 
ankle pain, swelling, and stiffness.  Clinically, the ankle 
had full range of motion, although with 1/2-inch swelling 
noted.  X-rays of that ankle were interpreted as showing a 
small chip of bone just distal to the tip of the medial 
malleolus, ankle mortise widening, and moderate periarticular 
soft tissue swelling.  Right ankle traumatic arthritis was 
diagnosed.  A 10 percent rating for traumatic arthritis has 
been assigned since 1950.  It is protected from reduction.

On August 1999 VA orthopedic examination, appellant's gait 
was described as normal with full range of ankle motion.  

On November 2002 VA orthopedic examination, appellant 
reported having developed left foot pain two years ago, in 
addition to his right foot pain from an in-service right 
ankle injury.  Clinically, the right ankle appeared larger 
than the other ankle.  Right ankle dorsiflexion was to 10 
degrees and plantar flexion was to 45 degrees, with pain on 
motion.  Normal ankle ranges of motion are considered 20 
degrees' dorsiflexion and 45 degrees' plantar flexion.  See 
38 C.F.R. § 4.71 (2004), Plate II.  

In May and October 2003 written statements, a private 
orthopedist reported that appellant had decreased right ankle 
motion, pain, swelling, and disability; that the loss of 
motion was known as ankylosis; that there was tremendous 
swelling, paresthesias, and pain by the end of the day; and 
that x-rays of the ankle showed an old, mature synchondrosis 
that was part of the whole ankylosis problem limiting distal 
tibiofibular motion.  Parenthetically, synchondrosis is 
defined as a cartilaginous joint in which two bones are 
united either by hyaline cartilage or fibrocartilage.  
Stedman's Medical Dictionary, 1744 (27th ed. 2000).

On May 2004 VA orthopedic examination, appellant reported 
having utilized a cane for the past three years and 
complained of right ankle pain with a 6-7 level of pain 
intensity.  It was noted that appellant had refused surgery 
that had been suggested and that he took Vioxx for pain.  No 
flare-ups were reported.  It was noted that he had retired in 
1983; that he was independent in all activities of daily 
living; that he ambulated with a cane; and that gait was 
antalgic.  It was indicated that he had right ankle pain at 
the ends of dorsiflexion and supination; and that repeated 
right ankle motions would increase the pain 50 percent and 
cause some weakened movement.  There was objective evidence 
of painful motion and edema, some weakness, and tenderness of 
the whole ankle area.  No fatigue, effusion, instability, 
redness, heat, or ankylosis was reported.  The right ankle 
exhibited 40 degrees' plantar flexion; 26 degrees' 
supination; and 5 degrees' pronation.  X-rays of the right 
ankle were unremarkable, except for synostosis of that ankle 
and mild osteoarthritis of the talonavicular joint.  The 
ankle mortise and talar dome were within normal limits and 
there was no evidence of fracture/dislocation.  
Parenthetically, synostosis is defined as osseous union 
between two bones that are not supposed to be united.  
Stedman's at 1773.  

In a June 2004 written statement, said private orthopedist 
reported that appellant's service-connected injury had 
resulted in right ankle synchondrosis; that he utilized a 
cane; that the ankle had exhibited increased swelling and was 
slowly worsening; that although appellant was still able to 
perform activities of daily living, he was a household, 
rather than community, ambulator; that he could only walk a 
1/2 block without pain; that he was bothered by weather 
changes and climbing stairs; and that he was taking Vioxx on 
a daily basis for pain and inflammation.  

VA clinical records dated from June 1999 to July 2004 
primarily related to a left ankle disability, not the 
service-connected right ankle at issue.

On October 2004 VA orthopedic examination, appellant 
ambulated with a cane and described his right ankle pain as 
"really bad" over the past 10 years, occurring on 
ambulation but not at rest.  He denied instability or flare-
ups.  He reported having pain the whole day and that he was 
unable to weight-bear on that foot due to ankle pain 
primarily at the medial aspect.  The right ankle exhibited 10 
degrees' dorsiflexion and 35 degrees' plantar flexion, with 
complaints of pain throughout ranges of motion.  The right 
ankle's medial aspect appeared deformed with enlargement at 
the medial malleolus compared to the other ankle.  There was 
no swelling or instability.  Motor strength was "4+/5" with 
appellant being unable to give full effort secondary to pain.  
He reported having worse symptoms with repetitive motion; did 
not place full weight on the affected side; and ambulated 
with an antalgic gait with use of a cane.  The examiner 
estimated that joint function was reduced by 30 percent after 
repetitive use of the ankle/foot.  The assessments included 
right ankle impingement syndrome and right foot arthritis.  

The Board has considered the applicability of rating the 
right ankle disability under all appropriate diagnostic 
codes.  Under Diagnostic Code 5262, impairment of the tibia 
and fibula with malunion resulting in slight ankle disability 
may be assigned a 10 percent evaluation.  A 20 percent 
evaluation requires malunion with moderate ankle disability.  
A 30 percent evaluation requires malunion with marked ankle 
disability.  However, the recent clinical records do not 
radiographically document that there was a right ankle 
fracture involving the tibia or fibula.  Thus, a higher 
evaluation for the service-connected right ankle disability 
would not be warranted under Diagnostic Code 5262.  Although 
private and VA clinical records indicated that right ankle 
"synchondrosis"/"synostosis" (ankylosis) was reported, 
ankylosis of that ankle has not been actually shown since 
that ankle retains considerable ranges of motion.  Although 
radiographically, there is arthritis of the talonavicular 
joint, which consists, in part, the talus that comprises a 
part of the ankle joint, the right ankle ranges of motion do 
not even approximate ankylosis as that term is contemplated 
by Diagnostic Code 5270, for ankylosis of the ankle, or Code 
5272, for ankylosis of the subastragalar or tarsal joint.  
Thus, since the recent clinical evidence reveals only mild to 
moderate limitation of dorsiflexion/plantar flexion of the 
right ankle, rating this disability under Diagnostic Code 
5270 or Code 5272 would not be appropriate.  Since there is 
no indication that he has undergone an astragalectomy or has 
malunion of the astragalus, rating the right ankle disability 
under Diagnostic Code 5273, for malunion of the astragalus, 
or Code 5274, for astragalectomy would not be appropriate 
either.

However, appellant's right ankle joint area appears affected 
by traumatic arthritis that results in painful motion, 
antalgic gait, and tenderness and on recent VA orthopedic 
examination, the examiner estimated that the ankle/foot 
function was significantly impaired with repetitive use.  The 
Board has also considered the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45, and DeLuca v. Brown, 8 Vet. App. 202 
(1995), which relate to functional loss due to pain, weakness 
or other musculoskeletal pathology.  With resolution of all 
reasonable doubt in appellant's favor, it is the Board's 
opinion that the negative and positive evidence is in 
equipoise as to the degree the right ankle limits motion and 
associated functional impairment, and it would not be 
unreasonable to characterize that degree of restricted right 
ankle motion with associated symptomatology as more nearly 
approximating marked limitation of motion.  Therefore, a 20 
percent evaluation is warranted for appellant's service-
connected right ankle disability.  An evaluation in excess of 
20 percent would not be warranted, since that is the maximum 
rating assignable under Code 5271 and the criteria for a 
higher evaluation under the other aforecited diagnostic codes 
have not more nearly been approximated, for the aforestated 
reasons.  

The clinical evidence does not reflect that the service-
connected right ankle fracture disability presents such an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to warrant consideration of an 
extraschedular evaluation, for the aforestated reasons.  38 
C.F.R. § 3.321(b)(1).


ORDER

An increased evaluation of 20 percent, but no more, for 
residuals of a right ankle injury, including traumatic 
arthritis, is granted, subject to the applicable regulatory 
provisions governing payment of monetary awards.  To this 
extent, the appeal is allowed.


REMAND

With regard to the remaining appellate issue involving 
entitlement to an increased rating for bilateral pes planus, 
additional evidentiary development appears warranted, for the 
following reasons.

Although a May 2004 VA orthopedic examination was conducted, 
it does not appear that the severity of appellant's service-
connected bilateral pes planus was adequately described 
clinically on said examination.  For example, although the 
May 2004 VA orthopedic examination report included clinical 
findings that noted "[f]lat feet, none", the diagnoses 
included "[f]lat feet, service-connected and symptomatic."  
Although other conditions of the feet were clinically 
reported on that examination, such as hammertoes/exostoses 
and plantar fasciitis, it is unclear from the record to what 
extent these conditions may reasonably be differentiated from 
his pes planus, given the relatively compact anatomical 
nature of the foot.  It should be pointed out that the only 
disability involving the feet for which service connection is 
currently in effect is pes planus.  Additionally, on 
subsequent October 2004 VA orthopedic examination, it appears 
that the examiner limited the examination to assessing the 
right foot, not both feet.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107.  The Board 
must consider only independent medical evidence to support 
its findings rather than provide its own medical judgment.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Adequate VA 
examination regarding the current nature and severity of the 
service-connected bilateral foot disability is deemed 
warranted for the Board to equitably decide this increased 
rating appellate issue, and should therefore be obtained.  
See 38 C.F.R. § 3.159 (2004).  

It is therefore the opinion of the Board that the RO should 
arrange another appropriate VA examination to determine the 
current nature and severity of appellant's service-connected 
bilateral pes planus disability and to differentiate, to the 
extent reasonably feasible, symptomatology attributable to 
that service-connected pes planus versus non-service-
connected disabilities.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange 
appropriate VA examination, such as 
orthopedic or podiatric examination, 
to determine the current nature and 
severity of appellant's service-
connected bilateral pes planus.  All 
indicated tests and studies should 
be performed.  The examiner should 
review the claims folder.

(A) In the event there are no 
clinical manifestations reasonably 
attributable to the service-
connected bilateral pes planus, this 
should be stated for the record.

(B) If there are clinical 
manifestations reasonably 
attributable to the service-
connected bilateral pes planus, the 
examiner should describe them in 
adequate detail.  For example, the 
examiner should indicate whether 
bilateral pes planus results in gait 
impairment, callosities, deformity 
(such as pronation, abduction), 
swelling, tenderness, spasm or 
inward bowing of the tendo Achilles, 
weakened movement, excess 
fatigability, or incoordination.  If 
so, describe the nature and severity 
thereof for each foot involved.  The 
examiner should indicate whether any 
painful foot motion due to pes 
planus is clinically elicited, and 
if so, the nature, location, and 
intensity of the pain should be 
described in detail for each foot.  
If there is any painful foot motion 
due to causes other than the 
service-connected pes planus, this 
should be commented upon for each 
foot involved.  Any objective 
indications of such pain should be 
described.  The examiner should 
elicit information as to 
precipitating and aggravating 
factors (i.e., movement, activity), 
effectiveness of any pain medication 
or other treatment for relief of any 
foot pain, functional restrictions 
from foot pain on motion, and the 
effect the service-connected 
bilateral pes planus has upon 
appellant's daily activities.  See 
DeLuca, supra., and 38 C.F.R. 
§§ 4.10, 4.40, 4.45.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the report.

2.  The RO should review any 
additional evidence and readjudicate 
the issue of entitlement to an 
increased rating for bilateral pes 
planus, with consideration of 
applicable court precedents and 
statutory and regulatory provisions.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


